Citation Nr: 0312148	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-22 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from February 1985 to April 
1992.

This appeal came to the Board of Veterans' Appeals (Board) 
from a July 1999 RO rating decision that denied service 
connection for an acquired psychiatric disability.  In 
January 2001, the Board remanded the case to the RO for 
additional development.

In 2003, the Board undertook additional development on the 
issue of entitlement to service connection for a psychiatric 
disability, pursuant to authority under 38 C.F.R. 
§ 19.9(a)(2) (2002).  The veteran was  notified of the 
Board's action in March 2003.


REMAND

A VA report from a doctor of osteopathy dated in April 2003 
was received pursuant to development undertaken by the Board 
in 2003.  This report indicates that the veteran's 
psychiatric disability did not preexist his entry into 
service and first became evident while he was in service.  
The Board's regulation authorizing development of evidence or 
cure of procedural defect by issuance of Veterans Claims 
Assistance Act of 2000 letters was invalidated by Disabled 
American Veterans v. Secretary of Veterans Affairs, No. 02-
7304 (Fed. Cir. May 1, 2003).

In its 2003 development, the Board also requested that the 
veteran's claims folders be made available to the examiner 
who conducted the June 2002 VA psychiatric examination of the 
veteran.  It was requested that the examiner or appropriate 
substitute provide opinions as to the etiology of the 
veteran's psychiatric disability.  This evidence has not been 
received.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran's claims folders should 
be made available to the examiner, or 
appropriate substitute, who conducted the 
June 2002 VA psychiatric examination of 
the veteran for the preparation of an 
addendum that includes opinions as to the 
etiology of the veteran's psychiatric 
disabilities.  The examiner or 
appropriate substitute should express an 
opinion as to whether it is indisputable 
that the veteran's psychiatric 
disabilities preexisted service.  This 
opinion should be supported by discussing 
medical principles as applied to the 
specific evidence in the veteran's case, 
including the VA medical report dated in 
April 2003 noted above.

If the veteran's psychiatric disabilities 
preexisted his entry into service, the 
examiner or appropriate substitute should 
express an opinion s to whether it is at 
least as likely as not that there was an 
increase in the severity of the 
preexisting psychiatric disability or 
disabilities in service.  If there was, 
the examiner or appropriate substitute 
should express an opinion as to whether 
it is indisputable that the increase in 
severity during service was due to the 
natural progress of the disability or 
disabilities.  Discussing medical 
principles as applied to the specific 
evidence in the veteran's case, as noted 
above, should support those opinions.

If the veteran's psychiatric disabilities 
did not preexist his entry into service, 
the examiner or appropriate substitute 
should express an opinion as to whether 
it is at least as likely as not that the 
psychiatric disability or disabilities 
had theirp onset in service.  Discussing 
medical principles as applied to the 
specific evidence in this case should 
support the opinions.

2.  After the above development, the RO 
should review the veteran's claim for 
service connection for an acquired 
psychiatric disability.  This review 
should consider all evidence received 
since the issuance of the most recent 
supplemental statement of the case.  If 
action remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to the veteran and 
his representative.  They should be 
afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO's to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



